Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 12, 14, 16-20, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisson (US 20130086948) and Faik (US 20180050948).
Regarding claim 1,  Bisson discloses a method of making a contoured glass article (abstract) comprising:
bending a flat glass sheet [0047] thus having first and second opposing major surfaces, 
Bisson discloses a glass sheet wherein the thickness of at least one region having a first thickness (1102/1103) or (1202/1204), and at least one region having a second thickness (1101 or 1203), to produce bent glass sheet having at least one bend region along a portion of the at least one region having the second thickness( see at least embodiments of Fig 11 and 12 and 13 with additional changes in thickness), 
 wherein the first thickness (1102/1103) or (1202/1204), are .71mm, .70mm .75mm, .74mm which overlaps the range of claim 1 from greater than 500 micrometers to 2 mm, 
and the second thickness (1101 or 1203) of .73mm or .72mm which overlaps the range from 300 micrometers to less than 500 micrometers of claim 1.
Additionally, Bisson suggests the method enables bending and shaping of flat sheets using overall heating or localized heating at the bend regions of  all the thicknesses disclosed in Bisson [0047].  the bend region comprises a bend radius of from 20 mm to 500 mm [0047]
MPEP 2144.05 states overlapping ranges are prima facie obvious.
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."

Alternatively it would have been obvious to one skilled in the art to optimize the thickness of the region of the sheet as motivated by achieving the desired radius of curvature.

Bisson discloses restraining the bent glass sheet with a constraint device [0062] [0066]-[0068] (also bending assistance device [0061]) to produce the contoured glass article by attaching a frame to one of the first and second opposing (constraint device fixed frame [0009]-[0010] not just while being bent, being external support frame [0042]) thus surfaces such that the frame permanently maintains the at least one bend region in the bent glass sheet 
Bisson suggests using a constraint device allows a skilled artisan to decrease the temperature [0066] however does not state the limitation of claim 1, wherein the cold bending occurs at a temperature that is below 200°C
	In an analogous art of bending Faik discloses a skilled artisan in bending glass knows cold forming to bend a glass sheet bent at room temperature or below the glass softening point [0011] using a bending device or constraint known in the art [0041].  It would be obvious to one of ordinary skill in the art to modify the method of Faik by cold bending at room temperature, thus overlapping  below 200°C as motivated by the fast, energy efficient, reduction in costs of production of cold forming, in addition to  maintenance in surface quality (Bisson [0024], [0052] suggests embodiments with temperature below softening point [0059] Note: no localized heating, decreased temperature, bending cycle time and radius of curvature)
	Overlapping ranges of room temperature  taught by Faik are prima facie obvious.  Alternatively a skilled artisan would be motivated to optimize the temperature based on the softening point of the glass and desired radius of curvature.
Regarding claim 2, the combined teachings of Bisson and Faik disclose cold bending and the restraining the cold bent glass sheet are accomplished sequentially where the constraint may be removed or simultaneously where the restraint remains fixed.
Regarding claims 3-4, Fiak discloses the glass sheet to be cold bent may be chemically or thermally strengthened thus may be unstrengthened, annealed [0024].  Bisson also discloses an annealed glass sheet [0011], ion exchanged glass [0044].
Overall it would be obvious to one of ordinary skill in the art to attempt cold forming glass sheets known in the art as motivated by the cold forming benefits recited in the rejection of claim 1.
Regarding claim 4, at least one of the first and second major surfaces of the flat glass sheet is strengthened.
Regarding claim 5, the combined teachings of Bisson and Fiak disclose using an ion exchangeable glass with a high CTE for lower temperature bending (Bisson [0044]) strengthening at least one of the first and second major surfaces of cold bent glass sheet. It would be obvious to one of ordinary skill in the art to then perform ion exchange after the low temperature bending occurs as motivated by chemically strengthening the col-bent glass.
Regarding claim 6, Bisson discloses the flat glass sheet has a plurality of regions having the second thickness (see the rejection of claim 1 above).
Regarding claim 7, The combined teachings of Bisson and Faik disclose the cold bent glass sheet has a single bend region or a plurality of bend regions (Bisson [0047] suggests a bend of complex curves, a spline, various curves or different radii, Faik discloses at least [0009] bending multiple regions).
One of ordinary skill in the art would additionally be motivated to bend the glass to the desired shape of different display panels, mirrors Bisson [0003], Faik [0003]
Regarding claim 8,  the combined teachings of Bisson and Faik 
One of ordinary skill in the art would additionally be motivated to bend the glass to the desired shape of different display panels, mirrors Bisson [0003], Faik [0003]

 Faik specifically depicts the cold bent glass sheet has at least one bend below a plane and at least one bend above the plane, the plane being defined by the plane of the flat glass sheet Fig 3a.
Regarding claim 12, The combined teachings of Bisson and Faik disclose display panels and touch panels [0003] of both references disposing the contoured glass article over a display or touch panel, wherein the display or touch panel is positioned behind the at least one region having the first thickness, or attaching a display or touch panel to the at least one region having the first thickness.
Fiak specifically discloses attaching the cold bent glass or contoured glass article to functional elements [0010].
Regarding claims 14 and 18-19, the combined teachings of Bisson and Faik disclose the contoured glass article of present claim 14 (see rejection of claim 1, resulting product).
Given the broadest reasonable interpretation in view of the specification the article made obvious by Bisson meets the limitations of claim 14.
Regarding claims 16-17, the combined teachings of Bisson and Faik (see claims 3-4, resulting product).
Regarding claim 20, the combined teachings of Bisson and Faik disclose the contoured glass article of present claim 20 (see rejection of claim 8, resulting product).
Regarding claim 24, the combined teachings of Bisson and Faik disclose the contoured glass article of present claim 14 (see rejection of claim 12, resulting product).
Regarding claim 25, The combined teachings of Bisson and Faik disclose the contoured glass article is a window glass windshield Bisson [0004],  which is also a structural glass and a glass component of a vehicle, or a combination thereof. Faik also discloses vehicle displays and mirrors.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 12, 14, 16-20, 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cold-forming bent glass regardless of date considered pertinent to this application.  See citations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741